Judgment, Supreme Court, Bronx County (Ruth Levine Suss-man, J.), rendered January 19, 2001, convicting defendant, upon his plea of guilty, of sexual abuse in the first degree, and sentencing him to a term of two years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s motion to withdraw his plea (see People v Frederick, 45 NY2d 520 [1978]). The record establishes that the plea was knowing, intelligent and voluntary. When, during the allocution, defendant initially cast doubt on his guilt, the court conducted a further colloquy with defendant that erased any such doubt (see e.g. People v Bell, 245 AD2d 76 [1997], lv denied 91 NY2d 939 [1998]; People v Rodriguez, 227 AD2d 206 [1996], lv denied 88 *306NY2d 993 [1996]). Furthermore, the record reflects that defendant was fully a ware of a possible weakness in the People’s proof but chose to accept a favorable plea offer in order to avoid the risk of conviction after trial. We have considered and rejected defendant’s remaining arguments. Concur—Tom, J.P., Saxe, Williams, Marlow and Sweeny, JJ.